FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO RIVAS-PUENTES,                           No. 12-71977

               Petitioner,                       Agency No. A200-153-867

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Armando Rivas-Puentes, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law, Khan v. Holder, 584 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
773, 776 (9th Cir. 2009), and review for abuse of discretion the denial of a request

for a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We

deny the petition for review.

      Rivas-Puentes’ conviction for inflicting corporal injury on his spouse, in

violation of California Penal Code § 273.5(a), is a crime of domestic violence

under 8 U.S.C. § 1227(a)(2)(E)(i) that renders him statutorily ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C); Vasquez-Hernandez v.

Holder, 590 F.3d 1053, 1056-57 (9th Cir. 2010); Banuelos-Ayon v. Holder, 611
F.3d 1080, 1083-86 (9th Cir. 2010).

      The IJ did not abuse his discretion in denying Rivas-Puentes’ request for a

continuance for failure to show good cause. See 8 C.F.R. § 1003.29; Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (per curiam) (no abuse of

discretion in denying continuance where relief was not immediately available).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-71977